 COLLINS & AIKMAN CORP.15The TrialExaminer concludes and finds, in the absence of any evidence of actualdiscrimination,that this allegation has not been sustained.And forthe reasonstated in the sectionof this reportimmediately above, he believes that this ques-tion,not having been raisedeither directlyor indirectly,expressly or by implica-tion, in any of the charges is notproperlybefore the Board.E. SummaryHaving concluded and found that the evidence fails to support the allegations ofunfair labor practices on points claimed by General Counsel in his brief,the TrialExaminer will recommend that the complaint,in its entirety,be dismissed.RECOMMENDATIONSOn thebasisof theforegoing findings and conclusions,the Trial Examiner recom-mendsthat the complaintbe dismissed in its entirety.Collins & Aikman Corp.andTextile Workers Union of America,AFL-CIO-CLC.Cases Nos. 10-RC-5338 and 10-CA-5175. June24, 1963DECISION AND ORDEROn April 11, 1963, Trial Examiner Sidney Sherman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and is engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action,as setforth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicialerrorwas committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and brief, and the entire record inthis proceeding, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with the following addition,and the limitations concerning the election.'1We hereby correct the apparently Inadvertent error in the Intermediate Report, under"The October 10 notice"where the letter is referred to as the October 10 letter when thedate as shown by the record should have been October 3.Member Leedom does not agree that Respondent violated the Act in connection with theletter distributed on October 3 or the notice distributed on October 10.There is no con-tention or evidence that either document is in any respect factually inaccurate.Nor isthere any language In either document which, fairly interpreted,can be said reasonablyto imply that Respondent would use its power to the employees'disadvantage,should theyselect union representation.In these circumstances,Member Leedom believes that thedistribution of both documents is protected by Section 8 (c) of the Act, whichbars basingan unfair labor practice finding on"the expressing of any views,argument,or opinion, orthe dissemination thereof . . ." if,as here,..such expression contains no threat ofreprisal or force or promise of benefit."He therefore dissents from the failure of hiscolleagues to dismiss the allegations of the complaint pertaining to these documents.143 NLRB No. 2. 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe do not agree with our dissenting colleague that the Respond-ent's letter of October 3, 1962, and notice of October 10, 19621,amounted to no more than an expression of views, arguments, oropinion devoid of any threat of reprisal privileged under Section 8(c) of the Act.The letter of October 3 specifically listed 19 plantsthat had "closed or gone out of business" where the employees had se-lected the TWUA as their representative and raised before the em-ployees the specter that their future security would be jeopardized ifthey voted for this Union. In these circumstances and in the contextof the notice of October 10, circulated on the eve before the election,the employees could reasonably have understood that Respondent'splant too would be closed if they voted for the TWUA.As the TrialExaminer concluded, the notice of October 10 was calculated to con-firm the implied threat of the October 3 letter that the continued op-eration of the plant depended on the defeat of the Union in the elec-tion.In view of the foregoing, we find that by the above-mentionedletter and notice the Respondent restrained and coerced employeesin the exercise of their rights guaranteed under the Act, therebyviolating Section 8 (a) (1) of the Act.As set forth in the Intermediate Report, the Regional Director forthe Tenth Region had ordered that the complaint issued in Case No.10-CA-5175 be consolidated with objections filed in Case No. 10-RC-5338 for the purposes of hearing.The objections relate to an elec-tion held on October 11, 1962, pursuant to an agreement for consentelection.Pursuant to the Regional Director's order, the Trial Ex-aminer made credibility resolutions and findings of fact.Under theBoard Rules applicable to an agreement for consent election, ques-tions relating to such elections are to be determined by the RegionalDirector and not the Board 2 Therefore, we shall sever the repre-sentation case from the complaint case herein, and shall remand therepresentation case to the Regional Director for such action as hemay deem appropriate. In view of this disposition, we do not passupon the Trial Examiner's findings that the Respondent engaged inobjectionable interference with the election.Accordingly, we limitour Decision and Order herein to the complaint case only.ORDERThe Board adopts as its Order the Trial Examiner's RecommendedOrder with respect to the complaint case.IT IS FURTHER ORDERED that Case No. 10-RC-5338 be, and it herebyis, severed from the consolidated complaint in case herein numbered10-CA-5175 and that Case No. 10-RC-5338 be remanded to theRegional Director for the Tenth Region for such action as he deemsappropriate.2The Board'sRules and Regulations,Series 8,as amended,Section 102.62(2). COLLINS & AIKMAN CORP.17INTERMEDIATE REPORTA copy of the original charge herein was served upon the Respondent on Novem-ber 19,1962,' and the complaint herein issued on December 18.On January 15,1963, the Regional Director issued an order consolidating for hearing the instantunfair labor practices case(Case No. 10-CA-5175)with the instant representationcase(Case No. 10-RC-5338).A consolidated hearing was held before TrialExaminer Sidney Sherman at Dalton,Georgia, on February 26 and 27, 1963. Briefswere filedby theRespondent and the General Counsel.The issues litigated werewhether(1) the Respondent had violated Section 8(a) (1) ofthe Act byinterroga-tion,solicitation,threats of reprisal,and promises of benefits,and (2)the Respond-ent had interfered with the election conducted by the Board at Respondent'sDaltonplant on October 11.Upon the basis of the entire record,2and my observation of the witnesses,I adoptthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTCollins & Aikman Corp., herein called the Respondent, is a Delaware corporation,and is engaged at its plant in Dalton, Georgia, in the manufacture of carpeting. Itannually ships from this plant to out-of-State points products valued in excess of$50,000.I find that the Respondent is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATIONTextileWorkers Union of America, AFL-CIO-CLC, herein called the Union,is a labor organization within the meaning of the Act.M. THE UNFAIR LABOR PRACTICESA. The allegationsThe complaint, as amended at the hearing, alleges that the Respondent violatedSection 8(a) (1) of the Act by the following conduct: (1) Soliciting employees toprepare, sign, and distribute petitions withdrawing from the Union; (2) threateningto close or move its plant rather than deal with the Union, and threatening em-ployees on October 3 with reprisals if they voted for the Union; (3) interrogatingemployees about their union activities; and (4) offering employees inducements,and otherwise soliciting them, to abandon the Union .3Respondent's answer in substance denies all the foregoing allegations.B. Sequence of eventsIn the spring of 1962, the Union launched a campaign to organize the employeesatRespondent's Dalton plant.Sparks, the plant's general manager, instructed hissupervisors not to engage in any coercive conduct, but he stressed to the supervisorsthe fact that Respondent at Dalton, unlike its competitors in the area, was requiredto incur an expense of $100,000 a year in shipping yam between Dalton and Re-spondent's finishing plant in Albemarle, North Carolina .4Sparks, in effect, au-thorized his supervisors to explain the foregoing matter to the employeesSparksalso addressed the employees stating that it was for them to make their decisionabout the Union, but that the Respondent was opposed to the Union and did notbelieve that it would benefit the employees in any way, and in discussion withvarious employees he pointed out that if the Respondent's costs increased to thepoint where it could not meet competition it would have to go out of business.5'All dates herein relate to 1962, unless otherwise stated.2The transcript of testimony herein Is hereby ordered corrected as follows: Page 35,line 3, change "they were one" to "there were some" ; page 278, line 4, change "But they"to "But you" ; page 303, line 6, change "be" to "because of."$A further allegation (paragraph 13 of the complaint) that on October 4 Respondent's"plant manager," Sparks, threatened discharge for union activities was withdrawn at thehearing.4 The yarn was sent from Albemarle to Dalton to be made into tufted carpeting, whichwas shipped back to Albemarle for finishing.5 The foregoing findings as to Sparks' remarks are based on his uncontradicted testimony. 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDThomas, the manager of the Dalton plant, admittedly spoke to most of theemployees about the union campaign, and solicated "12 to 15" of them to rejecttheUnion.The employees were subjected to a barrage of literature from both sides through-out the campaign.6On September 18, the Respondent and Union entered into anagreement for a consent election, to be conducted on October 11.Within the next3weeks various incidents occurred which form the basis for the complaint. In-cluded are incidents of alleged solicitation of employees to reject the Union, andto sign written repudiations of the Union, and the distribution- of literature (1) list-ing a number of textile mills organized by the Union that had closed down and(2) referring to the economic consequences of the closing of a textile mill in aneighboring county.In the election, held on October 11, 78 votes were cast, of which a majority werefor no union.On October 16, the Union filed objections to the election, and onJanuary 15, 1963, the Regional Director ordered a hearing on the objections andconsolidation of such hearing with the hearing on the instant complaint.C. Discussion1.Solicitation and inducementsa. Johnson-DoverParagraph 7 of the complaint alleges that Plant Manager Thomas, on or aboutAugust 28, urged employees to prepare and distribute a petition soliciting em-ployees to withdraw from the Union.In support of this allegation, the General Counsel adduced the testimony ofemployee Johnson that he signed a card for the Union in April, but about August 1voluntarily informed Thomas that he was renouncing the Union; that several weekslater Thomas asked him and another employee, Dover, to draft a petition repudiat-ing the Union and to procure the signatures of other employees on such petition;and that both the witness and Dover refused to do this.Thomas admitted that Johnson had informed him of this renunciation of theUnion but denied categorically that he had solicited Johnson or Dover to draw upa petition to be distributed among the other employees or had ever discussed theUnion while Johnson and Dover were both present.Dover corroborated Thomas'denial.Although Johnson had signed a card for the Union,it isundisputed that he an-nounced to Thomas his defection from the Union.He was still in Respondent's em-ploy when he testified and I was favorably impressed by his demeanor.Absentany evidence that his renunciation of the Union was insincere, the record suggestsno reason why he would want to fabricate testimony helpful to the Union andinjurious to his employer.Thomas, on the other hand, admitted that he had actively campaignedagainstthe Union, soliciting many of the employees to reject it. It would be in keepingwith the pattern of such activity for him to request employees to engage in thesame solicitation.Moreover, he had an obvious interest in disavowing conductwhich would implicate his employer in wrongdoing.As for Dover, while he wasa reluctant witness, it is open to conjecture whether this reluctance stemmed froman awareness that the truth would hurt the Union, for which he had at one timesigned a card, or the Respondent, from which he derived his livelihood.Moreover,Dover evinced a tendency toward evasion and self-contradiction under cross-examination?Upon consideration of all the foregoing matters, I have determined to creditJohnson, and find that in the latter part of August, Thomas solicited Johnson andDover to draft a petition repudiating the Union and to obtain the signatures ofother employees thereon. I find further that by such conduct Respondent violatedSection 8 (a) (1) of the Act .86According to Sparks,the Union was responsible for 38 items and the Respondent for78 Items.7When asked whether he had ever been in Thomas' office with Johnson, Dover answeredonly that "There was seven of us at one time that went to see Mr. Sparks and Mr.Thomas."Later,aftercategorically denying that Thomas had evermentionedthe Unionin any way, he admitted that he and Thomas had discussed the benefits the employeesenjoyed withouta union,and without having to pay union dues.When asked to explainthis apparent contradiction, Dover asserted that the "union and union dues are two differ-ent things,"and that it was "probably"Dover and not Thomas who referred to union dues.8 See cases cited in footnote 11,infra. COLLINS & AIKMAN CORP.b.Colter19Paragraph 8 of the complaint charges Thomas and Sparks with soliciting em-ployees on various dates in September to sign a petition withdrawing from theUnion,and paragraph 11 of the complaint,as amended at the hearing, alleges thatThomas on or about September 21 offered employees inducements to abandon theUnion.These allegations refer mainly to certain incidents involving Colter, who,as Respondent was admittedly aware, was one of the leaders of the prounion factionamong the employees.(1) September 20 incidentsColter testified that on September 20 he was approached by Thomas,who solicitedhim to renounce his union activity,opining that if this happened others would fol-low suit; that Colter refused to commit himself; that later the same day, whenColter informed them that he would give up his union activity if he was satisfiedthat the majority of the employees opposed the Union, Thomas and Sparks triedunsuccessfully to persuade him to sign an "affidavit,"to be posted on the plant bul-letin board,repudiating the Union;and that he then rejected an offer by Sparksof an opportunity to address the other employees on company time regarding hissupposedly changed attitude to the UnionThomas admitted that on September 20 he approached Colter about his unionactivity,but insisted that this was only because other employees had advised Thomasthat Colter,although wishing to defect from the Union, was deterred by the fearthat if the Union lost the election the Respondent would discharge him because ofhis identification with the Union;9and that Colter admitted to him that this wasin fact his state of mind, Thomas added that he assured Colter there would be noreprisalswhether or not he quit the Union,but Thomas admitted that he im-portuned Colter to shift his allegiance to the Respondent.Regarding the "affidavit"incident later that day, both Thomas and Sparks denied that either of them sug-gested to Colter that he sign a document repudiating the Union,insisting that Coltervoluntarily proposed that he do so, and that Sparks merely indicated his approval,whereupon Colter had a change of heart,declaring that he would rather talk tothe employees in person.However,according to these witnesses,when he wasoffered an opportunity,a few moments later, to address the other employees attheir work stations,Colter again reneged.It appears from the foregoing that the only material conflict as to the events ofSeptember 20 relates to the matter of who proposed the antiunion"affidavit" andwho proposed that Colter address the other employees.Colter's claim that manage-ment took the initiative in these respects is more plausible in view of Thomas' ad-mission that he initiated the original discussion earlier that day of Colter's attitudeto the Union, and his further admission that he repeatedly solicited Colter, as wellas others,to reject the Union.Moreover the account given by Sparks and Thomasfails to supply any logical motivation for Colter'sconduct.Allwitnesses areagreed that Colter refused to sign a repudiation of the Union or to address the otheremployees on the subject of his supposed conversion to the Respondent'scause.Sparks and Thomas portray such refusals as sudden and unexplained about-faces,whereas Colter explained them with logical consistency,as rejections of manage-ment efforts to wean him away from the Union,of which he was a leading ad-vocate.ioAnother factor affecting the credibility of Thomas here is the fact that I6 The record contains other testimony about this apparently paradoxical fear on the partof Colter and other employees that they would suffer reprisals for union activity if theywithdrew from the Union.Apparently,the sense of this testimony is that those employeeswho had become identified with the Union were apprehensive that reprisals would followupon the defeat of the Union and that by withdrawing from the Union they would insureits defeat and subject themselves to such reprisals11while Colter admitted,as already related,that he told Sparks and Thomas that hewould renounce his union activity if he was satisfied that a majority of the employeesopposed the Union, he denied that he expressed to them anunconditionaldesire toabandon the UnionIn its brief,the Respondent contends that Colter's testimony is inherently incredible,as it fails to explain why Sparks and Thomas would propose to Colter that hePubliclyrepudiate the Union,if he had not already advised them privately of his disenchantmentwith the UnionHowever, it is not improbable that any intimation by Colter that hewould drop the Union if the majority of the employees did likewise,would encourageSparks and Thomas to believe that Colter could be induced to go further and influencethe other employees to defect.717-672-64-vol. 143-3 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave already rejected his disavowal of the somewhat similar Johnson-Dover incidentrelated above.For all the foregoing reasons, as well as demeanor considerations, I credit Colter,and find that on September 20, Thomas and Sparks solicited him to sign a documentrepudiating the Union, and that Respondent thereby violated Section 8(a)(1) ofthe Act. I find a further such violation in Thomas' admitted solicitation of Colterthat day to change his allegiance."(2) September 21 incidentsColter testified further that in the morning of September 21, Thomas again urgedhim to change sides, offering to guarantee his tenure so long as Thomas remainedin the plant; that shortly thereafter Colter and two other employees, Pass and Shep-herd, met with Thomas, who (1) solicited them to procure employee signatures ona "letter" renouncing the Union, and (2) assisted in the drafting of a document tobe used for that purpose; that the three employees later that day consulted a localattorney about the legality and phrasing of the document; and that a revised draftthereof prepared by the lawyer was soon thereafter received by Colter from Passand turned over to Thomas.Thomas did not specifically contradict Colter's testimony that on September 21Thomas solicited him to defect from the Union, and, in fact, frankly avowed thathe had so solicited Colter on many occasions,12 and Thomas admitted assistingColter, Pass, and Shepherd to make a preliminary draft of a document repudiatingthe Union, but insisted that Pass was the one who proposed that such a documentbe drafted for circulation among the employees.Shepherd confirmed Thomas' testimony that Pass was the one who proposed awritten repudiation of the Union.This witness added that, after Thomas helpedthem prepare an initial draft, they consulted an attorney, who rewrote the document,and that it was then shown by Shepherd to Sparks who approved its circulationduring nonworking hours. It is undisputed that Pass and Shepherd signed the docu-ment and that Shepherd solicited the signature of one other employee.On the basis of Colter's undisputed testimony I find that on September 21, Thomasagain solicited him to defect from the Union thereby violating Section 8(a)(1)of the Act. I find further, notwithstanding Thomas' denial, that in so solicitingColter, Thomas offered to guarantee his tenure so long as Thomas remained in theplant, and that by offering such inducement Respondent further violated Section8(a) (1) of the Act.While there is a seeming conflict between the testimony of Colter, on the onehand, and that of Thomas and Shepherd, as the other, as to whether Thomas orPass suggested the drafting of a repudiation of the Union for endorsement by theemployees, it is undisputed that Thomas did assist in the drafting of such a docu-ment.Since such assistance, in itself, constituted unlawful interference with theconcerted activities of Respondent's employees, it would be necessary to find, onthe basis of Thomas' own testimony, that Respondent violated Section 8(a)(1)of the Act by such assistance, whether or not he instigated the preparation of thepetition.13Moreover, there was evidence that, whether or not Thomas conceived the planof a written repudiation, he offered an inducement to the employees to perserve inthe plan.Thus, Colter testified that Thomas, in discussing the drafting of therepudiation, offered to put in writing a pledge to operate the plant on the basisof seniority and that he actually did draft such a statement in the employees' pres-ence, including a provision that seniority would govern layoffs.Both Thomas and Shepherd denied that there was any reference to seniority onthat occasion.However, Shepherd was at a loss to explain why the three employeesdeemed it necessary to consult a lawyer about the legality of a statement which,according to Shepherd, constituted merely a renunciation of the Union.Colter, onthe other hand, plausibly explained that the decision to consult a lawyer wasprompted by Colter's questioning of the legality of Thomas' promise of a benefit inthe form of a pledge to recognize seniority in case of layoffs and other personnel11Eluas Brothers Big Boy, Inc,137 NLRB 1057 (IR);S.H. Kress &Co., 137 NLRB 1244;United States Rubber Company(Shelbyville Mills),115 NLRB 1707, 1709-1710;NationalBiscuit Company,83 NLRB79;The Jefferson Company, Inc.,110 NLRB 757, 770-771.12However,Thomas did deny that he offered to guaranteeColter's tenure so long asThomas remained in the plant.13The Jefferson Company, Inc., supra;Winn-Dixie Stores, Inc, and Winn-Dixie Green-ville, Inc,128 NLRB 574, 580. COLLINS & AIKMAN CORP.21actions.Moreover, the force of Shepherd's denial that there was any referenceto seniority in the document drafted with Thomas' assistance is somewhat weakenedby his admission that he could not remember what was in the document.14 Finally,there were material discrepancies between Thomas' version and Shepherd's.15Accordingly, I credit Colter and find that Thomas offered to respect seniority inpersonnel actions, including layoffs, and that, by offering such a concession to induceor encourage defection from the Union, the Respondent violated Section 8(a) (1)of the Act.c.Charles BakerParagraph 11 of the complaint, as amended at the hearing, alleges, in part, thaton or about September 28 and October 2 Thomas solicited employees to abandontheUnion.Charles Baker, who, as Respondent knew, was a member of the Union's organiz-ing committee, testified that about a week before the election Thomas approachedhim, and, after apologizing for having mistakenly reprimanded Baker on a previ-ous occasion, asked him to promise "to forget all about the Union," and thatThomas added that he knew that Respondent had made mistakes but that "itwouldn't happen again."Thomas admitted, in effect, soliciting Baker to changesides.16I find that by such solicitation the Respondent violated Section 8(a) (1)of the Act.d.Carl Baker-ParkerCarl Baker testified that in March he signed a card for the Union, but that about2 weeks before the election he, together with Parker, a fellow employee, wishingto avoid the partisan pressures of the election campaign, approached Sparks andasked him to lay them off until after the election; that, when Sparks replied thatthey would not be eligible for unemployment benefits during such layoff (as itwould not be due to lack of work), the two employees withdrew their request; andthat during the foregoing interview Thomas asked Parker to sign a repudiation ofthe Union for posting on the plant bulletin board, which Parker refused to do.Parker corroborated this testimony, adding that the next day Thomas, after com-menting on what he characterized as Parker's retraction of his decision to renouncethe Union, remarked that he had thought he would get Parker, Colter, Shepherd,and Pass to sign a repudiation of the Union.Thomas denied soliciting a written repudiation from Parker at any time, andboth he and Sparks maintained that the only reference to the signing of a paperat the employees' interview with Sparks was in connection with an explanationby Sparks of Respondent's procedure for granting leaves of absence.Thomas ad-mitted, however, that the next day he did comment to Parker on his apparent changeof heart about renouncing the Union,17 and that he referred to Parker's signing arepudiation of the Union, but that was merely in connection with an allusion tothe statement drafted on September 21, as related above, by Thomas and Shepherd,and that he had merely told Parker that Shepherd, Colter, and Pass hoped theymight get Parker to sign the statement.When pressed as to his reason for thusidentifying Parker as an object of the "Shepherd-Pass" group's campaign, Thomasat first asserted that that group had advised him that they wanted to get Parker'ssignature, but he promptly retracted this answer, admitting that there had been nospecific reference to Parker by the Shepherd-Pass group, and that his statement tothat effect to Parker was to that extent inaccurate.14This document could not be located, despite diligent search by counselThe revisionthereof drafted by the lawyer, which was introduced in evidence, contains no reference toseniority, but only to renunciation of the Union and an expression of belief that no onewould be "mistreated" by the Respondent on account of their union activities.However,the contents of this revision, which is couched throughout in a literate, lawyer-like style,can shed little light on the contents of the original rough draft prepared by Thomas andthe employees.aiFor example, Thomas testified that the employees wanted the document to contain anassurance against reprisals for union activity, whereas Shepherd denied in effect that theemployees sought any such commitment from Thomas.10He denied only that such solicitation took the form of asking Baker to "promise toforget" about the Union.17According to Thomas and Sparks, Parker and Baker indicated in their interview withSparks that they were abandoning their union activity.However, they testified that theystated that they would forsake the Union only if the rest of the employees did. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the foregoing self-contradiction, and my rejection of Thomas' denialswith respect to similar incidents discussed above, as well as demeanor considera-tions, I credit Parker and Carl Baker,18 and find that, about 2 weeks before theelection, Thomas requested Parker to sign a repudiation of the Union to be postedon the plant bulletin board, and that Respondent thereby violated Section 8(a)(1)of the Act.2.Threats and interrogationParagraphs 9 and 10 of the complaint allege, in effect, that on various dates inSeptember and October certain of Respondent's supervisors interrogated employeesabout their union activities, and threatened that Respondent would close or moveits plant rather than deal with the Union.Paragraph 12 of the complaint allegesthe distribution on October 3 of a letter threatening reprisals if the employees votedfor the Union.a.The October 3 letterOn October 3, the Respondent sent a letter, over the signature of Sparks, to allitsemployees, which, after reciting the liberal wage and fringe benefits alreadyenjoyed by the employees, poses the question whether the Union can help theemployees obtain higher wages and fringe benefits.The letter continues:The only way that I know how to judge what the TWUAcan dofor ouremployees is to look at what theyhave donefor other employees.Attachedto this letter are the names and locations of only a few of the hundreds ofplants that have closed down where the employees had a union contract.Allthe plants listed had TWUA contracts.This does not mean that TWUA closed them down or was the sole orpart of the reason they shut down. It does mean that having the TWUA isnot the answer to economic problems and does not guarantee the future of aplant.The TWUA didn't shut these plants, but it could not keep them fromclosing when the company decided it was necessary to close downNow I think the question can be simply put.Did the TWUA help theseemployees get more wages, more benefits, and better job security?Theseplants have all closed since 1946.These workers no longer draw a pay checkat these millsThey have no fringe benefits.This is the record of plants theTWUA has been in, and it proves one fact-that without a job, workers haveNO wages, have NO fringes, and have NO job security. It also proves thatthe TWUA cannot guarantee any of these things. The plain, simple truthis that only in plants where employees and management work together in aprofitable, successful, and progressive Company can the future of everybodybe secure.You and I have come a long way together.What we have, we got forourselves.Our record proves that we have better job security than any ofthe TWUA members at any of the plants named on the attached list.Wehave made better progress.Don't gamble your future security and progressby voting for the TWUA. Let's continue to grow together-VOTE NO!Appended to the letter is a list of the names and locations of 19 plants, in variousSouthern States, under the caption "MILLS THAT HAD TWUA CONTRACTSWHICH HAVE CLOSED DOWN OR GONE OUT OF BUSINESS." As an ad-dendum to this list, the following statement appears:American Woolen Mills operated many plants all over New England. Itwas the largest woolen manufacturer in the world.All of its New Englandplants in Maine, Vermont, Massachusetts, Rhode Island, and Connecticut wereorganized by the TWUA.All of them are now closed.While the letter at one point contains a specific disavowal of any claim that theUnion was responsible for the closing of the foregoing plants, and ostensibly citessuch closings only as demonstrating that the Union cannot prevent the liquidationof an unprofitable operation, the concluding paragraph of the letter stresses the factthat the Dalton employees are enjoying "better job security" than the union mem-bers at the closed plants, and urges the employees not to "gamble your future securityand progress by voting for" the Union.The clear implication on this statement isis It seems highly unlikely in any case that these two employees,who were soanxiousto remain neutral in the disputebetween the Respondent and the Union that they devisedthe bizarre scheme of a sham layoff, would depart so far from neutrality as to seek to aiathe Union by volunteering false testimony against their employer. COLLINS & AIKMAN CORP.23that, by voting for the Union, the employees will imperil their jobs.While it maybe contended that this meant merely that the employees' job would be imperiled ifthe Union should exact from the Respondent monetary concessions which wouldmake its operations at Dalton unprofitable, this meaning is not readily apparentfrom the language quoted and it cannot be assumed that the employees would besufficiently astute or sophisticated to read such a meaning into the cryptic exhorta-tion to them not to "gamble" their future security by voting for the Union.Normay the coercive impact of such a warning be deemed to have been nullified byRespondent's prior disavowal of any claim that the Union was responsible for theclosing of the listed plants,1° in the absence of any disavowal that the Dalton plantwould be closed because of the Union's advent.Accordingly, I find that the letter contains an implied threat of loss of employ-ment if the Union should prevail in the election, and that the Respondent therebyviolated Section 8 (a) (1) of the Act 2°b.The October 10 noticeParagraph 9 of the complaint allegesinter aliathreats of reprisal on October 1Qby McIntyre, the personnel manager at the Dalton plant. It was stipulated thatMcIntyre participated, on October 10, with other supervisors in the distribution tothe employees of a section of a local newspaperwhichcontained a prominent noticeover the signature"Dalton Boosters,"a facsimile of which is appended to this report(Appendix B).While this purports to be merely a factual recital of the adverseeffect of the closing of a textile mill in a neighboring county 21 on the total numberof jobs and total size of payrolls for textile workers in that county, I find that thecirculation by the Respondent of such a notice, particularly in view of the promi-nence in its caption of the phrase "CLOSING ONE MILL," and the timing of suchcirculation in relation to the election, was calculated to confirm the impressionconveyed by the October 10 letter, discussed above, that the continued operationof Dalton plant depended on the defeat of the Union in the election. I find there-fore that by the distribution of the foregoing literature the Respondent violatedSection 8 (a) (1) of the Act 2219 Sparks testified that the letter was designed as a reply to union propaganda listingunorganizedplants that had shut down.While that might be deemed to justify the listingof defunctorganizedplants, it is not clear how it justifies warning the employees that avote for the Union would endanger their security21 SeeThe Pulaski Rubber Company,131 NLRB 347, 351-352.21Dalton Is in Whitfield County, RossvilleIs inWalker County.z' In view of the foregoing findings as to the coercion of the employees by the generaldistributions of October 3 and 10, no useful purpose would be served by extended dis-cussion of other alleged threats (and interrogation) involving only a few employeesItmay suffice to deal with them briefly as follows1.Kincaid*In view of demeanor considerations,and his admission of duplicitous con-duct during the election campaign, I do not credit Kincaid's testimony regarding threatsand interrogation by Supervisor Ferguson,but credit Ferguson's denials2Robinson*It is undisputed that about October 1 he had a chance encounter withSupervisor Brown in a grocery store, in the course of which Brown asked a few questionsabout the outcome of the impending election,and that, when Robinson expressed confidencein a union victory, Brown made some reference to the Respondent's shipping costs atDalton and to a possible relocation of the plant.However, Robinson vacillated betweendifferent versions of Brown's prediction as to plant removal, insisting at times that Brownsaid that such removal would be considered by the Respondent in view of the high shippingcosts at Dalton, if the Union prevailed in the election, and at other times admitting, insubstantial agreement with Brown's testimony, that Brown said that such removal wouldbe consideredif there was an,excessive increase in Respondent'swagecosts as a result ofthe advent of the Union.Under these circumstances,I credit Brown and find that he in-dicated,in effect, as he testified that Respondent mightbe forced to move the Daltonplantif it granted the Union's wage demands,as such an increase in labor cost,coupledwith the existingshipping costs,would place the Dalton plant at a competitive dis-advantage.I find further that this statement was a privileged prediction as to thepossible economic consequences of a union victory in terms of the impact of any wageconcession on the Re'spondent's competitive position at Dalton, and not a threat that Re-spondent would move its plant in reprisal for the employees'selection of the UnionSeeArch Beverage Corporation,140 NLRB 1385;Balton Insulation, Inc,129 NLRB 1296, 1297.While Brown admittedly interrogated Robinson about his views concerning the outcomeof the election,I do not find such interrogation unlawful,in view of my above finding 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. INTERFERENCE WITH THE ELECTIONIt appears from the Regional Director's order of January 15, 1963, directing ahearing on the objections to the election, that the Union filed the following objec-tions: (1) Agents of Employer, and other persons, circulated threats and warningsamong the employees; (2) the Employer had the employees searched in the pres-ence of an armed guard before they voted in the election; (3) the Employer's pre-election conduct violated theGeneral Shoerule; (4) the Employer maintained anunlawful no-solicitation rule; and (5) antiunion stickers were distributed to the em-ployees before the electionImplicit in the distribution was the Employer's directionthat these should be publicly posted on the employees' cars.No evidence was adduced before me in support of any of the foregoing objectionsother than the first.Accordingly, I make no findings as to objections (2) through(5).As to the first objection, I find, for the reasons already stated, as follows:1.The Respondent on October 3 sent to all employees a letter, which, aftermaking otherwise privileged references to the closing of a number of textile millsthat had been organized by the Union, warned, in effect, that by voting for theUnion, the employees would be jeopardizing their economic security, thereby imply-ing that a victory by the Union in the election would result in loss of employment.2.On October 10, the Respondent distributed to all employees a section of anewspaper containing a notice signed by "Dalton Boosters" concerning the reductionin the number of jobs and purchasing power resulting from the closing of a textilemill in a neighboring countyA full-scale facsimile of this notice is attachedthereto 23The time of such distribution (on the eve of the election), and the con-tents and format of such announcement were calculated to confirm the impressionconveyed by the October 3 letter, above, that a union victory at the polls would leadto the closing of the Respondent's Dalton plant 24V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.VI. THE REMEDYIt having been found that the Respondent violated Section 8(a) (1) of the Act.itwill be recommended that it be ordered to cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.CONCLUSIONS OF LAWBy solicitation of employees to repudiate the Union, by suggesting that they pre-pare and sign written repudiations of the Union and solicit the signatures of otheremployees thereon, by assisting in the drafting of such a repudiation, by promisingthat Brown's other remarks were not coercive and in view of Robinson's admission at thehearing that he openly avowed his prounion sentiments to all at the plant, Includingsupervisors3Colter-Fusonie:There Is no substantial dispute that on September 27, Fusonle, Re-spondent's director of personnel, told Colter and three or four other employees that Ifthere was any substantial increase in Respondent's operating costs at Dalton, it wouldhave to consider the high cost of shipping yarn to Dalton from North CarolinaInessence this is the same statement as Brown made to Robinson, which I have foundprivilegedHowever, the issue is complicated here by a contemporaneous reference madeby Fusonie to the fact that the Respondent had shut down five plants in New England,coupled with other remarks by Fusonie tending to link the Union to these plants.Theprecise nature of the reference to Fusonie to the Union's connection with the New Englandplants is in dispute, and It is a close question, in any event, whether any imputation byFusonie to the Union of responsibility for the closing of the New England plants wouldrender coercive his otherwise privileged prediction as to the economic consequences oforganization of the Dalton plantAs resolution of these questions would not, in anyevent, affect the remedy herein, I make no findings as to this incident23Appendix B.24 In accordance with the Regional Director's direction, I make no recommendation asto the disposition of the objections. COLLINS & AIKMAN CORP.25to reward employees for repudiating the Union or defecting therefrom, and bythreats of reprisal for concerted activities, the Respondent has interfered with, re-strained, and coerced its employees in the exercise of rights guaranteed in Section 7of the Act, and has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a)( I) of the Act.RECOMMENDED ORDERUpon the entire record in the case,and the foregoing findings of fact and conclu-sions of law,it is recommended that Respondent,Collins &AikmanCorp., Dalton,Georgia, its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Threatening employees that it will visit reprisals upon them if they engagein concerted activities or that the selection of a union as their bargaining agent willentail loss of employment.(b) Soliciting employees to repudiate Textile WorkersUnion of America, AFL-CIO-CLC, orany other labor organization,or suggesting that they draft or signwritten repudiations of any union and procure the signatures of other employeesthereon, or assisting in the drafting of such repudiation,or promising rewards forrepudiating,or defecting from the Union.(c) In any like or related manner interfering with,restraining,or coercing itsemployees in the exercise of their right to self-organization,to form,join, or assistthe above-named Union, or any other labor organization,to bargain collectivelythrough representatives of their own choosing,and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities.2.Take thefollowing affirmative action which is deemed necessary to effectuatethe policiesof the Act:(a) Post at its plant in Dalton,Georgia, copies of the attached notice marked"Appendix A." 25Copies of said notice, to be furnished by the Regional Directorfor the Tenth Region,shall, after being duly signed by the Respondent's representa-tive, be posted by the Respondent immediately upon receipt thereof, and be main-tained by it for a period of at least 60 consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that such notices arenot altered,defaced,or covered by any other material.(b)Notifythe Regional Director for the Tenth Region,inwriting,within 20days from the date of receipt of this Intermediate Report,what steps the Respondenthas taken to comply herewith 26If this Recommended Order is adopted by the Board, the words "A Decision andOrder" shall be substituted for the words "The Recommended Order of a Trial Examiner"in the notice. In the further event that the Board's Order be enforced by a decree of aUnited States Court of Appeals, the words "A Decree of the United States Court ofAppeals, Enforcing an Order" shall be substituted for the words "A Decision and Order."11 If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify said Regional Director, in writing, within 10 days from the date of thisOrder, what steps the Respondent has taken to comply herewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT threaten our employees with reprisals for concerted activities,or warn them that the selection of a union as their bargaining representativewill result in loss of employment, or solicit our employees to repudiate anylabor organization, or suggest that they prepare and sign a written repudia-tion of any union and procure the signatures of other employees thereon, orassist them to draft such a repudiation, or offer them any inducements torepudiate, or defect from a union.WE WILL NOT in any like or related manner interfere with, restrain, orcoerce our employees in the exercise of their rights to self-organization, toform, join, or assist TextileWorkers Union of America, AFL-CIO-CLC, orany other labor organization, to bargain collectively through representatives 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDof their own choosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities.COLLINS & AIKMAN CORP.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 528Peachtree-Seventh Building, 50 Seventh Street NE., Atlanta, Georgia, 30323, Tele-phone No. Trinity 6-33 11, Extension 5357, if they have any question concerning thisnotice or compliance with its provisions.APPENDIX BNOWHATCLOSING ONE MIIIDoes For A CountyIn the first quarter of:-1961 Walker County- had (Marcf. figures)5,459 textile and apparel workers. Their pay, chefks. fbr fIie <4artertotaled $4,725,641.PeerlessWoolenMill, atRossville closed dut!1ng,,,40, fall, `Statefigures on jobs and payrolls for the first quartet: of,!'196^, jusf -re.leased, show jobs dropped to 3,773 -a loss of 1,686. ' payroll droppedto $3.370,982 - a loss of $1,354,659. Here is a comparisdn;'btweenWalker and Whitfield Counties:.Jobs and Payrolls - First Quarter 1961 and 1962Textile and Apparel WorkersWalker CountyWhitfield CountyJobsPayrollsJobsPayrolls19615,459$4,725,6418,201$6,395,88519623,773$3,370,9829,061$1,601,695loss1,686$1,354,669Gain860$1,205,810A lee. cf$104205 per weekA 9elnof $92,188 per weekKeep Industry Growing-andInDalton!